Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges The following table presents the ratio of earnings to fixed charges for us and our consolidated subsidiaries for each of the periods indicated, including GFI beginning on February27, 2015. For the purposes of calculating the ratio of earnings to fixed charges, “earnings” consist of income from operations before income taxes and fixed charges, net. “Fixed charges” consist of interest expense incurred on all indebtedness, amortized premiums, discounts and capitalized expenses relating to indebtedness and interest within rental expense. Neither we nor any of our consolidated subsidiaries had any preferred shares outstanding for any of the periods reflected in this table. ThreeMonths EndedMarch Year Ended December 31, 31, 2017 (dollars in thousands) Earnings: Income from operations before income taxes1 $ ) $ $ Add: Fixed charges, net Income from operations before income taxes and fixed charges, net $ Fixed charges: Total interest expense $ Amortized premiums, discounts and capitalized expenses related to indebtedness Interest within rental expense — — — 4 Total fixed charges $ Ratio of earnings to fixed charges 1 Income from operations before income taxes does not include gains or losses from equity investees.
